

116 HR 2992 IH: Rewarding Achievement and Incentivizing Successful Employees Act
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2992IN THE HOUSE OF REPRESENTATIVESMay 23, 2019Mr. Johnson of South Dakota introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the National Labor Relations Act to permit employers to pay higher wages to their
			 employees.
	
 1.Short titleThis Act may be cited as the Rewarding Achievement and Incentivizing Successful Employees Act or the RAISE Act. 2.Payment of higher wagesSection 9(a) of the National Labor Relations Act (29 U.S.C. 159(a)) is amended—
 (1)by inserting (1) after (a); and (2)by adding at the end the following:
				
 (2)Notwithstanding a labor organization’s exclusive representation of employees in a unit, or the terms and conditions of any collective bargaining contract or agreement then in effect, nothing in either—
 (A)section 8(a)(1) or 8(a)(5), or (B)a collective bargaining contract or agreement renewed or entered into after the date of enactment of the RAISE Act,
						shall prohibit an employer from paying an employee in the unit greater wages, pay, or other
			 compensation for, or by reason of, his or her services as an employee of
			 such employer, than provided for in such contract or agreement..
			